KUNKLE, J.
We are inclined to think that the lower court was correct in directing a verdict. We do not think the plaintiff in error has established his right to recover under the circumstances disclosed by the record. Under the case of Hinkle v Sage, decided by the Supreme Court of Ohio and various other decisions in Ohio, the rule is well established as to when recovery may be had where the family relation exists.
There must have been an express contract entered into between the parties for the payment of the expenditures in question.
From a consideration of the record, we do riot think that the plaintiff in error either established an account as such nor that he established the right to recover as against the estate of his deceased wife.
We have considered all of the errors urged by counsel for plaintiff in error, and finding no error in the record which we think would warrant a, reversal of the judgment of the lower court, the same will be affirmed.
ALLREAD, PJ, and HORNBECK, J, concur.